—Appeal by the defendant from an order of the Supreme Court, Kings County (Juviler, J.), dated May 30, 2000, which denied, without a hearing, his motion pursuant to CPL 440.30 (1-a) and 440.10 (1) (g) to vacate a judgment of conviction rendered November 20, 1978.
Ordered that the order is affirmed.
The Supreme Court properly denied the defendant’s motion pursuant to CPL 440.30 (1-a) and 440.10 (1) (g) to vacate his judgment of conviction since the defendant failed to demonstrate that the items he seeks to have tested for DNA are still in existence (see, CPL 440.30 [1-a]; People v Ahlers, 285 AD2d 664; Matter of Washpon v New York State Dist. Attorney, 164 Misc 2d 991).
The defendant’s remaining contention is without merit. Ritter, J.P., Smith, Adams and Cozier, JJ., concur.